Citation Nr: 1046610	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above, which granted service 
connection for multiple sclerosis and assigned a 30 percent 
disability rating, effective December 2003.  

In November 2009, the Board remanded this claim for additional 
development to be completed.  Unfortunately, all requested 
development has not been conducted.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further action 
is required on the part of the Veteran.

REMAND

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  For the reasons set forth below, the Board 
finds that the instructions of the November 2009 Remand were not 
fully complied with, necessitating another remand.

In November 2009, the Board remanded this appeal to schedule the 
Veteran VA examinations to determine the extent and severity of 
all manifestations of her service-connected multiple sclerosis 
disability.  In remanding the claim, the Board noted that the 
Veteran's multiple sclerosis is manifested by a myriad of 
symptoms, including right eye pain and decreased vision, and 
requested that the Veteran be scheduled examinations that address 
each symptom, including her vision impairment.  

The record reflects that the Veteran was afforded a VA neurologic 
examination in May 2010, wherein the examiner noted the Veteran's 
complaints of poor night vision and bouts of optic neuritis, 
which required steroid treatments in the previous two years.  

In summarizing the symptoms associated with the Veteran's 
multiple sclerosis, the examiner noted that the Veteran had 
visual symptoms but he stated that there were no clear objective 
findings on his screening and recommended that the Veteran be 
afforded a VA eye examination.  

Review of the May 2010 VA examination report reveals that, while 
the examiner noted the Veteran's subjective complaints of poor 
night vision and optic neuritis, no objective findings related to 
visual acuity or eye symptomatology were reported or indicated in 
the examination report.  Therefore, it is not clear on what 
evidence or basis the examiner determined that there were no 
objective findings on his medical screening.  

Furthermore, the Board notes that the May 2010 examiner 
recommended that the Veteran be scheduled a VA eye examination, 
as that apparently is not his specialty, and yet, the Veteran was 
not subsequently scheduled an appropriate examination.  

As such, there remains a question as to whether there is 
objective clinical evidence that corroborates the Veteran's 
report of visual impairment and for which a separate, compensable 
disability rating may be granted.  In addition, it appears that 
the instruction of the November 2009 Remand were not 
substantially complied with, as the Veteran was not afforded an 
examination which adequately evaluated any visual impairment 
related to her service-connected multiple sclerosis.  Therefore, 
while the Board regrets any additional delay in adjudicating the 
Veteran's claim, the Board finds that an additional remand is 
necessary in order to determine the nature and severity of all 
current symptoms and manifestations associated with her service-
connected multiple sclerosis disability.  

In addition to the foregoing, the Board notes that the Veteran 
recently submitted lay statements written by she and her husband, 
D.J., which detail the symptoms the Veteran experiences in 
conjunction with her multiple sclerosis and which assert that she 
is unable to work because of her multiple sclerosis.  
Specifically, the Veteran has asserted that she has lost several 
jobs because of her multiple sclerosis.  

At the outset, the Board notes that the lay statements were 
submitted directly to the Board without a statement indicating 
that the Veteran was waiving referral of this evidence to the 
agency of original jurisdiction for initial review.  In this 
regard, the Board notes that this evidence has not been reviewed 
by the RO and, without an appropriate waiver, this evidence must 
be referred to the RO for consideration in the first instance.  
See 38 C.F.R. § 20.1304(c).

The Board also notes that, while the Veteran's statements were 
submitted in support of her increased rating claim, this evidence 
also raises the issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) under 38 C.F.R. 
§§ 3.340, 3.341, and 4.16.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  

The Rice decision came from the Court years after the RO began 
the adjudication of this claim. 

The Board may not reject a claim for a TDIU without producing 
evidence that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Indeed, VA's duty 
to assist requires that VA obtain an examination that includes an 
opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 Vet. 
App. 294 (1994).  In this regard, the Board notes that, while the 
physician who conducted the Veteran's May 2010 VA examination 
estimated that 50 percent of her daily activities of life were 
affected by her fatigue, he did not provide an opinion as to the 
affect that any of the other symptoms associated with her 
multiple sclerosis symptoms may have on her ability to secure or 
follow a substantially gainful occupation.  Therefore, on remand, 
the RO will be requested to obtain a medical opinion that 
addresses the effect the Veteran's service-connected multiple 
sclerosis has on her ability to obtain and maintain employment.  

Furthermore, 38 U.S.C.A. § 7105 (d)(1) provides that, following 
receipt of a notice of disagreement, VA must issue a statement of 
the case that includes a summary of the evidence pertinent to the 
issues with which the Veteran expressed disagreement, a citation 
of pertinent laws and regulations, and a discussion of how those 
laws and regulations affects VA's decision.  The Board notes that 
the Veteran has not been provided with this information as it 
pertains to the portions of her claim involving entitlement to 
TDIU.  Therefore, on remand, the RO should provide the Veteran 
and her representative with a supplemental statement of the case 
that contains the necessary information.  

In view of the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following development:

1.	Schedule the Veteran for a VA eye 
examination with a medical professional 
who is qualified to assess the severity of 
any visual impairment associated with 
service-connected multiple sclerosis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this claim and the examination report 
should indicate that review of the claims 
folder was conducted.  All indicated 
studies should be performed to determine 
the severity of any visual impairment 
currently manifested by the Veteran.  

a.	After review of the claims file and 
examining the Veteran the examiner 
should provide specific clinical 
findings as to the severity of any 
identified visual impairment 
attributable to the Veteran's 
service-connected multiple sclerosis 
and describe how each impairment 
affects the Veteran's ability to 
function (if any).  

b.	Thereafter, based on the examination 
findings and other evidence of 
record, the examiner is asked to 
state whether any visual impairment 
associated with the Veteran's 
service-connected multiple sclerosis 
renders her unable to secure or 
follow a substantially gainful 
occupation, without regard to her 
non-service-connected disabilities or 
her age.  

c.	A rationale must be provided for each 
opinion offered.  If the examiner is 
unable to provide the requested 
opinion without resorting to 
speculation, the examiner should 
specifically specify such in the 
examination report and explain why 
this is so.  

2.	Request that the physician who conducted 
the May 2010 VA multiple sclerosis 
examination review the claims file, 
including the VA eye examination conducted 
on remand, and provide an opinion as to 
whether the Veteran's service-connected 
multiple sclerosis renders her unable to 
secure or follow a substantially gainful 
occupation, without regard to her non-
service-connected disabilities or her age.  
Another examination is not required.    

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
addresses all new evidence submitted in 
support of the Veteran's claim, as well as 
entitlement to TDIU, and they should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


